10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00674-MMD-CBC Document 42 Filed 09/17/19 Page1of5

AARON D. FORD
Attorney General

HARRY B. WARD, Bar No. 11317
Deputy Attorney General

State of Nevada

Public Safety Division

100 N. Carson Street

Carson City, NV 89701-4717

Tel: (775) 684-1159

E-mail: hward@ag.nv.gov

Attorneys for Defendants
Isidro Baca and Linda Fox

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

HERIBERTO TORIBIO-RUIZ,
Case No. 3:17-cv-00674-MMD-CBC

Plaintiff,
Vv. DEFENDANTS’ MOTION FOR
ENLARGEMENT OF TIME TO FILE A
ISIDRO BACA, et al., DISPOSITIVE MOTION
(Second Request)
Defendants.

 

Defendants, Isidro Baca and Linda Fox, by and through counsel, Aaron D. Ford, Attorney
General of the State of Nevada, and Harry B. Ward, Deputy Attorney General, hereby move this Court
for an order enlarging the time for Defendants to file dispositive motions. This Motion is made pursuant
to Federal Rule of Civil Procedure (“Fed. R. Civ. Proc.”) 6(b) and is based upon the following Points
and Authorities and all pleadings and papers on file herein. This Motion is made in good faith and not
for the purposes of undue delay.

MEMORANDUM OF POINTS AND AUTHORITIES
I. RELEVANT FACTS AND PROCEDURAL HISTORY

Plaintiff Heriberto Toribio-Ruiz (“Plaintiff”) is a Nevada Department of Corrections (““NDOC’)
inmate proceeding pro se in this § 1983 action for deliberate indifference to his serious medical needs.
Plaintiff is currently housed at Northern Nevada Correctional Center (“NNCC”). The Court allowed a
single claim for Eighth Amendment medical deliberate indifference to proceed against NNCC Pharmacist
Linda Fox (“Fox”), former NNCC Pharmacy Assistant Sunshine Flores (“Flores”), former NDOC Medical
Director Romeo Aranas (“Aranas”), and NNCC Warden Isidro Baca (“Baca”). (ECF No. 3 at 3.) The

 
oO Ceo Ns DN

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00674-MMD-CBC Document 42 Filed 09/17/19 Page 2 of 5

claim is based on the allegations Plaintiff continually received his prescription pain medications late after
timely requesting refills at NNCC. (/d. at 3-5.) Plaintiff alleges the violations began occurring in 2015 and
are continuing through the present. (/d.)

After the parties were unable to settle this case at the Inmate Early Mediation Conference, (ECF
No. 21), and Defendants answered, (ECF No. 29), this Court issued its Scheduling Order. (ECF No. 30)
In the Scheduling Order, the Court ordered the parties to submit any motions for summary judgment by
July 17, 2019. (id. at 3:25-28) Defendants were unable to comply with this deadline. Defendants
asserted they need additional time to respond because the Litigation Division of the Office of the Attorney
General was currently severely short-staffed. Defendant’s asserted the burden placed on the attorneys
remaining in the division was overwhelming. Additionally, defense counsel, Heather Zana’s last day with
the office was July 18, 2019.

Undersigned counsel recently accepted employed with the Litigation Division of the Office of the
Attorney General. | Accordingly, Defendants respectfully request that this Honorable Court allow them
thirty (30) additional days, or up to and including Thursday, October 17, 2019, to file their dispositive
motion.

Il. LEGAL STANDARD

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.
1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its

extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, when additional time for any purpose is needed, is to present to the
Court a timely request for an extension before the time fixed has expired (i.e., a request presented
before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D. Pa. 1962). The Canup Court explained that “the practicalities of life” (such

as an attorney’s “conflicting professional engagements” or personal commitments such as

 
oOo nN DN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00674-MMD-CBC Document 42 Filed 09/17/19 Page 3 of5

vacations, family activities, illnesses, or death) often necessitate an enlargement of time to comply with
a court deadline. Jd. Extensions of time “usually are granted upon a showing of good cause, if timely
made.” Creedon v. Taubman, 8 F.R.D. 268, 269 (D. Ohio 1947). The good cause standard considers a
party’s diligence in seeking the continuance or extension. See, e.g., Johnson v. Mammoth Recreations,
Inc., 975 F.2d 604, 609 (9th Cir. 1992).

Il, DISCUSSION

Defendants’ deadline to file their dispositive motion is today, September 17, 2019. As the
deadline has not yet expired, Defendants must therefore demonstrate good cause for the requested
enlargement. Good cause exists to enlarge the time for Defendants to file their motion because their
counsel has been recently employed with the Office of the Attorney General and needs additional time to
evaluate the case; contact Defendants regarding potential defenses; and obtain possible declarations in
support their possible defenses.

Additionally, counsel has been assigned many cases wherein dipositive motion deadlines have
been pre-set and counsel has not had the required time to familiarize himself with the matter prior to filing
dispositive motions. Such is the case in the instant matter.

Defendants are seeking this enlargement in good faith and not for the purpose of any unnecessary
delay. Moreover, Defendants do not perceive any possible prejudice to Plaintiff if this motion is
granted. Therefore, Defendants request to be allowed up to and including Thursday, October 17, 2019,
to file their motion.

///
///
//1
///
///
//1
///
//1
///

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00674-MMD-CBC Document 42 Filed 09/17/19 Page 4 of5

IV. CONCLUSION

As stated, Defendants need additional time to file their dispositive motion based on their
counsel’s inability to timely complete the motion due to his recent assignment to the case. Accordingly,
Defendants respectfully request this Honorable Court grant their motion and allow them up to and
including Thursday, October 17, 2019, to file their motion.

DATED this 17th day of September 2019.

AARON D. FORD
Attorney General

By: Ap Jan

HARRY B. WARD, Bar No. 11317
Deputy Attorney General

Attorneys for Defendants

SO ORDERED

 

U.S. MAGISTRATR JUDGE

paren: Y/ (§/ ZOLZ

 
“ao NUD

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00674-MMD-CBC Document 42 Filed 09/17/19 Page 5of5

CERTIFICATE OF SERVICE

I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
on this 17th day of September, 2019, I caused to be served a copy of the foregoing, DEFENDANTS’
MOTION FOR ENLARGEMENT OF TIME TO FILE A DISPOSITIVE MOTION (Second
Request), by U.S. District Court CM/CEF Electronic Filing on:
Heriberto Toribio-Ruiz, #86947
Care of NNCC Law Librarian
Northern Nevada Correctional Center
P.O. Box 7000

Carson City, NV 89702
lawlibrary@doc.nv.gov

An employee of the
Office of the Attorney General

 
